1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   PHILLIP JACOB KORNGOLD,                      Case No.: 18cv2078-W-MDD
12                                   Plaintiff,
                                                  REPORT AND
13   v.                                           RECOMMENDATION ON MOTION
                                                  AND CROSS MOTION FOR
14   ANDREW M. SAUL, Commissioner
                                                  SUMMARY JUDGMENT
     of Social Security,1
15                                                [ECF NOS 16, 19]
                                  Defendant.
16
17
           Plaintiff Phillip Korngold (“Plaintiff”) filed this action pursuant to 42
18
     U.S.C. § 405(g) for judicial review of the final administrative decision of the
19
     Commissioner of the Social Security Administration (“Commissioner”)
20
     denying Plaintiff’s application for Disability Insurance Benefits under
21
     Title II of the Social Security Act (“Act”). (ECF No. 1).
22
           For the reasons expressed herein, the Court recommends the case be
23
24
25
     1 Andrew M. Saul became Commissioner of Social Security on June 17, 2019 and is
26   therefore substituted for Nancy A. Berryhill as the Defendant in this action. See 42 U.S.C.
     § 405(g); Fed. R. Civ. P. 25(d),
27

                                                  1
                                                                                18cv2078-W-MDD
1    REMANDED to the ALJ for further analysis on the issue of whether
2    Plaintiff’s treating physician’s opinions were properly discounted regarding
3    Plaintiff’s alleged impairments.
4          I.      BACKGROUND
5          On September 8, 2014, Plaintiff filed an application for a period of
6    disability insurance benefits under Title II of the Social Security Act, alleging
7    a disability beginning May 4, 2013. (AR 16). After his application was
8    denied initially and upon reconsideration, Plaintiff requested an
9    administrative hearing before and administrative law judge (“ALJ”). (Id.).
10   An administrative hearing was held on December 15, 2016. Plaintiff
11   appeared and elected to proceed without counsel, after being advised of his
12   right to representation. (Id.). Also appearing and testifying were Dr. Joseph
13   Gaeta, M.D., a medical expert (ME) and Gloria Lasoff a vocational expert
14   (VE). (Id.). On March 1, 2017, the ALJ issued a decision denying Plaintiff’s
15   claim for benefits. (AR 16-28).
16         II.      DISCUSSION
17               A. Legal Standard
18          Sections 405(g) and 1383(c)(3) of the Social Security Act allow
19   unsuccessful applicants to seek judicial review of a final agency decision of
20   the Commissioner. 42 U.S.C. §§ 405(g), 1383(c)(3). The scope of judicial
21   review is limited in that a denial of benefits will not be disturbed if it is
22   supported by substantial evidence and contains no legal error. Id.; see also
23   Batson v. Comm’r Soc. Sec. Admin, 359 F.3d 1190, 1993 (9th Cir. 2004).
24         Substantial evidence means “more than a mere scintilla” but less than a
25   preponderance. Sandqathe v. Chater, 108 F.3d 978, 980 (9th Cir. 1997). “[I]t
26   is such relevant evidence as a reasonable mind might accept as adequate to
27   support a conclusion.” Id. (quoting Andrews v. Shalala, 53 F.3d 1035, 1039

                                              2
                                                                           18cv2078-W-MDD
1    (9th Cir. 1995)). The court must consider the record as a whole, weighing
2    both the evidence that supports and detracts from the Commissioner’s
3    conclusions. Desrosiers v. Sec’y of Health & Human Services, 846 F.2d 573,
4    576 (9th Cir. 1988). If the evidence supports more than one rational
5    interpretation, the court must uphold the ALJ’s decision. Batson, 359 F.3d at
6    1193. When the evidence is inconclusive, “questions of credibility and
7    resolution of conflicts in the testimony are functions solely of the Secretary.”
8    Sample v. Schweiker, 694 F.2d 639, 642 (9th Cir. 1982).
9          Even if a reviewing court finds that substantial evidence supports the
10   ALJ’s conclusions, the court must set aside the decision if the ALJ failed to
11   apply the proper legal standards in weighing the evidence and reaching his or
12   her decision. Batson, 359 F.3d at 1193. Section 405(g) permits a court to
13   enter a judgment affirming, modifying or reversing the Commissioner’s
14   decision. 42 U.S.C. § 405(g). The reviewing court may also remand the
15   matter to the Social Security Administration for further proceedings. Id
16            B.   Summary of the ALJ’s Findings
17          In rendering his decision, the ALJ followed the Commissioner’s
18   five step sequential evaluation process. See CFR § 404.1520. At step one, the
19   ALJ found that Plaintiff had not engaged in substantial gainful activity since
20   May 4, 2013, the alleged onset date. (AR 18)2.
21          At step two, the ALJ found that Plaintiff had the following severe
22   impairments: Conn’s Disease, resulting in hypertension and congestive heart
23   failure; and coronary disease. (Id.). However, the ALJ found, based on the
24   record, Plaintiff “had no severe medically determinable” impairment from
25
26
     2“AR” refers to the Certified Administrative Record filed on November 19, 2018. (ECF No.
27   8).

                                                3
                                                                              18cv2078-W-MDD
1    May 4, 2013 to May 3, 2014. Accordingly, the ALJ denied Plaintiff’s
2    application for that timeframe at step two. (Id.). But the ALJ did find the
3    record indicates the [Plaintiff] received treatment for the above severe
4    impairments beginning May 4, 2014, for a period of more than 12 consecutive
5    months. Thus, the ALJ continued his sequential analysis. (AR 19).
6             According to the ALJ “the medical and other evidence that the
7    [Plaintiff’s] medically determinable impairments of dizziness, muscle spasm,
8    glaucoma, foot and ankle edema, allergies, kidney disease, and a fractured
9    femur and tibia cause only a slight abnormality that would have no more
10   than minimal effect on his ability to work and are, therefore, nonsevere.”
11   (Id.).
12            At step three, the ALJ found that Plaintiff did not have an impairment
13   or combination of impairments that met or medically equaled one of the
14   impairments listed in the Commissioner’s Listing of Impairments. (AR 20).
15   (citing 20 CFR Par 404, Subpart P, Appendix 1 (20 CFR 404.1520(d),
16   404.1525 and 404.1526).
17            Next, after considering the entire record, the ALJ determined that
18   Plaintiff had the residual functional capacity (RFC) to perform light work s
19   defined in 20CFR 404.1567(b). (AR 21). The Plaintiff would be limited to
20   lifting or carrying no more than 20 pounds occasionally and 10 pounds
21   frequently; standing or walking for six hours each in an eight-hour workday;
22   and sitting for six hours in an eight-hour workday. The [Plaintiff] is never
23   able to climb ladders, ropes or scaffolds…must avoid concentrated exposure
24   to temperature extremes, so typical office environment would be an example
25   of an acceptable environment.” (Id.). The ALJ also noted that Plaintiff must
26   avoid all exposure to unprotected heights. (Id.).
27            The ALJ then proceeded to step four of the sequential evaluation

                                              4
                                                                        18cv2078-W-MDD
1    process. He found Plaintiff was capable of performing past relevant work as
2    a financial manager, DOT 160.162-018. (AR 26). For the purpose of his step
3    five determination, the ALJ accepted the testimony of VE Gloria Lasoff. The
4    VE determined that a person with the same age, education, work experience
5    and RFC as the Plaintiff, “would be able to perform this past relevant work
6    as actually performed by the Plaintiff and as generally performed in the
7    regional and national economy.” (Id.).
8               C. Issues in Dispute
9          Plaintiff has raised two issues as grounds for reversal and remand; 1)
10   whether the ALJ properly categorized Plaintiff’s past relevant work; and 2)
11   whether the ALJ improperly discounted Plaintiff’s treating physician’s
12   opinion.
13         1. Whether the ALJ improperly discounted Plaintiff’s treating
14              physician’s opinion
15         Plaintiff contends that the ALJ improperly disregarded the opinions of
16   Dr Pamela Lam, D.O. who was his treating physician during the relevant
17   time period. (ECF No. 16 at 8). Specifically, Plaintiff contends that the ALJ
18   assignment of “little weight” to Dr. Lam’s opinion was not supported with
19   specific reasons related to the record medical evidence. (ECF 16 at 9).
20   Plaintiff argues that “[t]he ALJ must explain the weight given to the medical
21   opinion evidence, giving specific and legitimate reasons for rejecting
22   discarded opinion evidence.” (Id.). citing Lester v. Chater, 81 F.3d 821, 830-31
23   (9th Circuit 1995).
24         Defendant responds by acknowledging that the “ALJ must give good
25   reasons for the weight that he gives to a treating source opinion and explain
26   the weight that he gives to all medical source opinions.” (ECF 19-1 at 8).
27   Citing 20 C.F.R. § 404.1527(c)(2) (treating sources), (e)(2)(ii) (all sources).

                                              5
                                                                          18cv2078-W-MDD
1    Defendant goes on to argues that “here, the ALJ gave good reasons for the
2    weight he gave to each opinion in this record.” (ECF 19-1 at 9).
3         The Ninth Circuit Court of Appeals stated in Orn v. Astrue, 495 F.3d
4    625, 632 (2007):
5         The opinions of treating doctors should be given more weight than
          the opinions of doctors who do not treat the claimant. Lester [v.
6         Chater, 81 F.3d 821, 830 (9th Cir.1995) (as amended).] Where the
7         treating doctor's opinion is not contradicted by another doctor, it
          may be rejected only for “clear and convincing” reasons supported
8         by substantial evidence in the record. Id. (internal quotation
9         marks omitted). Even if the treating doctor's opinion is
          contradicted by another doctor, the ALJ may not reject this
10        opinion without providing “specific and legitimate reasons”
11        supported by substantial evidence in the record. Id. at 830,
          quoting Murray v. Heckler, 722 F.2d 499, 502 (9th Cir.1983). This
12        can be done by setting out a detailed and thorough summary of
13        the facts and conflicting clinical evidence, stating his
          interpretation thereof, and making findings. Magallanes [v.
14        Bowen, 881 F.2d 747, 751 (9th Cir.1989).] The ALJ must do more
15        than offer his conclusions. He must set forth his own
          interpretations and explain why they, rather than the doctors', are
16        correct. Embrey v. Bowen, 849 F.2d 418, 421–22 (9th Cir.1988).
17
18        In this case, the ALJ stated that he assigned “little weight” to the
19   opinions of treating physician Dr. Lam, D.O. The ALJ cited to a short letter
20   signed jointly Dr. Lam and Dr. Renee Smilde. (AR 398). The letter assessed
21   Plaintiff with “’multiple complex and serious medical issues starting more
22   than a year ago which have required hospitalization and multiple clinic visits
23   for work-up and management.’” (AR 26). The ALJ further stated “[t]hey
24   opined that the [Plaintiff’s] general functional status is much impaired, and
25   he continues to be unable to maintain any occupation at this time….” (Id.).
26   After this brief summary the ALJ concluded his analysis by stating “these
27   opinions are not consistent with the objective medical evidence in the record

                                            6
                                                                        18cv2078-W-MDD
1    as a whole, because they are brief, vague, and provide inadequate
2    justification for their conclusion, making no reference to any of the objective
3    medical findings in his treatment records to support their assessment.” (Id.).
4         As noted by Plaintiff, Dr. Lam “acted as [Plaintiff’s] treating physician
5    during the relevant period in time.” (ECF 16 at 8). Plaintiff cites twelve
6    treatment records signed by Dr. Lam. Notably, a review of the record
7    evidence shows additional treatment records from Dr. Lam. (AR 506, 507-
8    518, 537-538, 540, 688-687, 703). In his opinion, the ALJ acknowledged and
9    referenced to only the letter written by Dr. Lam on April 29, 2015, and none
10   of her treatment records for Plaintiff spanning almost two years – November
11   2014 through October 2016. (AR 398). This is a relevant time frame in
12   support of Plaintiff’s period of alleged disability. Accordingly, the ALJ’s
13   stated reason for assigning little weight to Dr. Lam’s overall opinions is
14   insufficient and is not a “specific, legitimate reason” that is supported by
15   “substantial evidence.” Orn v. Astrue, 495 F.3d at 634.
16        2. The ALJ erred in defining Plaintiff’s past relevant work at
17           step five
18        As a result of the Court’s inability to affirm the ALJ’s reasons for
19   rejecting the treating physician’s opinions, it is unnecessary to reach the
20   other disputed issue raised by Plaintiff. Because of the Court is unable to
21   affirm the ALJ’s rejection of the treating physician’s opinions, the Court is
22   also unable to affirm the ALJ’s RFC determination. Since the Court cannot
23   affirm the RFC it follows that it is futile for the Court to consider the other
24   claim of error raised by Plaintiff (i.e. whether the ALJ erred at step five of the
25   sequential evaluation process).
26        3. Remand for Further Administrative Proceedings
27      “[A] court has discretion to remand for further proceedings when an ALJ

                                             7
                                                                         18cv2078-W-MDD
1    has committed legal error in denying benefits.” Harman v. Apfel, 211 F.3d
2    1172, 1175-78 (9th Cir. 2000). The record does not support the ALJ’s decision
3    to accord little weight to the opinions of Plaintiff’s treating physician absent
4    providing specific and legitimate reasons supported by substantial evidence.
5    See Thomas v. Barnhart, 278 F. 3d 947, 957 (9th Cir. 2002).
6          When error exists in an administrative determination, “the proper
7    course, except in rare circumstances, is to remand to the agency for
8    additional investigation or explanation.” INS v. Ventura, 537 U.S. 12, 16
9    (2002) (citations and quotation marks omitted); Moisa v. Barnhart, 367 F.3d
10   882, 886 (9th Cir. 2004). On remand, the ALJ must evaluate the opinion of
11   Plaintiff’s treating physician in accordance with the applicable law.
12   Accordingly, the Court recommends the case be remanded for further
13   administrative action consistent with the findings presented herein.3
14         III.   CONCLUSION AND RECOMMENDATION
15         For the foregoing reasons, this Court RECOMMENDS that the case be
16   REMANDED for further proceedings. This Report and Recommendation of
17   the undersigned Magistrate Judge is submitted to the United States District
18   Judge assigned to this case, pursuant to the provisions of 28 U.S.C. §
19   636(b)(1) and Local Civil Rule 72.1(c) of the United States District Court for
20   the Southern District of California.
21         IT IS HEREBY ORDERED that any written objection to this report
22   must be filed with the court and served on all parties no later than ,
23   September 12, 2019. The document should be captioned “Objections to
24
25
26   3To the extent it may be relevant on remand, the Court notes that a discrepancy exists in
     the documents of the record that shows a conflict in Plaintiff’s date of birth.
27

                                                 8
                                                                                18cv2078-W-MDD
1    Report and Recommendations.”
2         IT IS FURTHER ORDERED that any reply to the objections shall be
3    filed with the Court and served on all parties no later than September 19,
4    2019. The parties are advised that failure to file objections within the
5    specified time may waive the right to raise those objections on appeal of the
6    Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
7
8    Dated: August 29, 2019
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                            9
                                                                       18cv2078-W-MDD
